Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 11/19/2019 has been entered.
  
Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0041], line 8, “tube shaft” should read --shaft tube--.  
(2) In paragraph [0042], line 1, “Fig.” should read --Figs.--.
(3) In paragraph [0049], line 1, “enclose” should read --encloses--.
Appropriate correction is required.

Claim Objection 
Claims 12-22 are objected to because of the following informalities:  
(1) In claim 12, line 4, “front handle” should read --a front handle--.
(2) In claims 13-22, line 1, “Trimmer” should read --The trimmer--.
(3) In claim 21, line 2, “trigger” and “shield” should read –a trigger-- and --a shield--, respectively.
(4) In claim 22, line 2, “fuel-cell”, “solar panel” and “power cord” should read --a fuel-cell--, --a solar panel-- and --a power cord--, respectively.  


Claim Rejection - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 13-18, 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 13-16, a broad range together with a narrow range that falls within the broad range is considered indefinite, since the resulting claims do not clearly set forth the metes and bounds of the claims.  Further, the term “preferably” is indefinite.    
          (2) Claims 17, 18 and 22 are improper Markush-type claims.  A Markush-type claim lists the alternatives in a format “selected from the group consisting of A, B, C”.  See MPEP 803.02.  
          (3) In claim 17, line 2, “the cutting mechanism” lacks clear antecedent basis.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 12, 14, 15, 17, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beihoffer (U.S. Patent No. 4,829,675).
Regarding claim 12, Beihoffer discloses an ergonomic trimmer (10) suitable for cutting vegetation, comprising:
          a motor housing (12),
          a shaft tube (16) enclosing a drive shaft (18, see column 3, line 33-34),
          a front handle (20) being provided at the shaft tube (16), proximate the motor housing (12, note the front handle 20 can clamp to the shaft tube 16 anywhere along its length, see column 3, lines 41-43),
          an electric motor (see column 1, lines 45-46), and 
          a cutting unit (CU, see Fig.5 as annotated below), characterized in that 
          a shaft tube portion (22a, see Fig.4A) which is a part of shaft tube (16) that carries the front handle (20, note the handle 20 can clamp to shaft tube 16 anywhere along its length including the shaft tube portion 22a), has a smaller diameter (i.e. see column 3, lines 48-56 and Figs.4A and 5) than the rest of the shaft tube (16).

    PNG
    media_image1.png
    751
    489
    media_image1.png
    Greyscale

          Regarding claim 14, Beihoffer’s smaller diameter shaft tube portion (22a) has a diameter (i.e. 0.79 inch approximately 20 mm, see column 3, lines 51-52) in the claimed range. 
Regarding claim 15, the rest of Beihoffer’s shaft tube (16) has a diameter (i.e. 0.875 inch to 1 inch approximately 22 mm to 25 mm, see column 3, lines 35-36) at least 1 mm bigger than the diameter (i.e. 0.79 inch approximately 20 mm, see column 3, lines 51-52) of the smaller diameter shaft tube portion (22a).
          Regarding claim 17, Beihoffer’s cutting unit (CU) is a cutting mechanism of a hedge trimmer (10).   
          Regarding claim 18, Beihoffer’s trimmer (10) is a string trimmer (10).
          Regarding claim 22, Beihoffer’s trimmer (10) is powered by a powered cord (C, see annotated Fig.5).

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beihoffer (U.S. Patent No. 4,829,675).
           Regarding claim 13, Beihoffer’s trimmer as set forth shows all the claimed limitations except it is silent about the length of the smaller diameter shaft tube portion (22a).  However, it would have been obvious to one skilled in the art to select a preferable length range, including the claimed range of from 3 cm to 20 cm, for Beihoffer’s smaller diameter shaft tube portion (22a) as long as it is sufficient to be slid 
         Regarding claim 21, Beihoffer’s trimmer (10) comprises a loop handle (20), a shaped handle (J, see annotated Fig.5), a trigger (T) and/or a shield (S).  To any extent that Beihoffer’s shaped handle (J) does not look like a “J”, Examiner notes that such shaped handle can come in an infinite variety of shapes and still perform the same function.  There is no criticality to the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having a handle to facilitate manipulating the trimmer is clearly displayed by Beihoffer, and it would have been obvious to one of ordinary skill in the to have made Beihoffer’s shaped handle (J) of most any shape, including the claimed “J” shape, so long as it performs the function of facilitating grasping of the trimmer (10).     

Indication of Allowable Subject Matter
1.        Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.       Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Prior Art Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,382,104 is cited to show a power cord, a battery pack, a fuel-cell or solar panels can be used for powering an electric motor (see column 3, lines 31-38).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724